Exhibit 10.3

 

ASSIGNMENT OF LEASES

 

For and in consideration of Ten Dollars ($10.00) in hand paid, and other good
and valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, LAKESIDE CROSSING LYNCHBURG, LLC, a Georgia limited liability
company (“Assignor”), hereby assigns to IREIT LYNCHBURG LAKESIDE, L.L.C., a
Delaware limited liability company (“Assignee”), and its successors or assigns,
all of Assignor's right, title and interest in, to and under those certain
leases described on Exhibit “B” attached hereto and made a part hereof (the
“Leases”), which Leases relate to that certain real property legally described
on Exhibit “A” attached hereto and made a part hereof (the “Property”). Assignor
shall remain responsible and liable for all liabilities and expenses and
landlord obligations relating to the Leases which occurred and accrued prior to
the date of this Assignment. From and after the date hereof, (a) Assignor agrees
to indemnify, protect, defend and hold Assignee, its respective directors,
officers, employees, partners, lenders and agents harmless from and against all
claims, actions, losses, damages, costs and expenses, including, but not limited
to, reasonable attorney’s fees and court costs and liabilities (except those
caused solely by the willful misconduct or negligent acts or omissions of
Assignee or its respective directors, officers, employees, partners, lenders and
agents), arising out of the ownership and operation of the Property prior to the
date of Closing, whether arising in contract, tort, or related to the actual or
alleged injury to, or death of, any person or loss of or damage to property in
or upon the Property; and (b) Assignee agrees to indemnify, protect, defend and
hold Assignor, its directors, officers, partners, employees, lenders and agents
harmless from and against all claims, actions, losses, damages, costs and
expenses, including, but not limited to, reasonable attorney’s fees and court
costs and liabilities (except those caused solely by the willful misconduct or
negligent acts or omissions of Assignor or its directors, officers, partners,
employees, lenders and agents), arising out of the ownership and operation of
the Property by Assignee from and after the date of Closing, whether arising in
contract, tort, or related to the actual or alleged injury to, or death of, any
person or loss of or damage to property in or upon the Property.

 

 

 

[Signatures commence on the following page]

 

 

 

1

 

 

 

 

IN WITNESS WHEREOF, Assignor has executed and delivered this Assignment of
Leases as of the 23rd day of May, 2014.

 

 

  ASSIGNOR:          

LAKESIDE CROSSING LYNCHBURG, LLC,

a Georgia limited liability company

          By:

Lakeside Crossing Manager, a Georgia

limited liability company, its manager

            By: /s/ Stephen J. Collins    (SEAL)     Name:

Stephen J. Collins

    Title: Manager

 

 

[Signatures continue on the following page]

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

[Signatures continued from the preceding page]

 

 

ACCEPTANCE AND ASSUMPTION

 

The undersigned, IREIT LYNCHBURG LAKESIDE, L.L.C., a Delaware limited liability
company, and its successors or assigns, and the Assignee under the foregoing
Assignment of Leases, hereby accepts such assignment and assumes all obligations
of the landlord under the Leases arising on or after the date of this Acceptance
and Assumption.

 

The undersigned represents and warrants to the Assignor under the foregoing
Assignment of Leases that it is authorized to execute this Acceptance and
Assumption and that this Acceptance and Assumption shall be binding upon, and
shall constitute the enforceable obligation of IREIT Lynchburg Lakeside, L.L.C.,
and its successors or assigns.

 

IN WITNESS WHEREOF, the undersigned Assignee has executed and delivered this
Acceptance and Assumption as of the 23rd day of May, 2014.

 

 

  ASSIGNEE:          

IREIT LYNCHBURG LAKESIDE, L.L.C.,

a Delaware limited liability company

          By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

            By: /s/ Mary J. Pechous     Name:

Mary J. Pechous

    Title: Assistant Secretary       (CORPORATE SEAL)

 

 

 

 

 

 

 

3

 

 

 

EXHIBIT “A”

 

All that certain lot or parcel of land together with all improvements thereon
located and being in the City of Lynchburg, Virginia and being more particularly
described as follows:

 

Beginning at a Virginia Department of Highways and Transportation concrete
monument found, said monument being located at the intersection of the easterly
right of way line of Old Forest Road and the southerly right of way line of
Whitehall road, thence along the southerly right of way line of Whitehall Road
the following courses, North 61 degrees 45 minutes 36 seconds East 22.16 feet to
a Virginia Department of Transportation concrete monument found, North 82
degrees 34 minutes 23 seconds East 21.33 feet to a 5/8 inch rebar found, South
71 degrees 46 minutes 14 seconds East 147.22 feet to a 5/8 inch rebar found;
thence leaving southerly right of way line of Whitehall Road South 22 degrees 39
minutes 36 seconds West 100.47 feet to a 1/2 inch rebar found, said rebar being
at a 3/4 inch pipe found; thence South 71 degrees 52 minutes 35 seconds East
79.74 feet to a 1/2 inch rebar found, said rebar being at a 5/8 inch pipe found;
thence North 17 degrees 12 minutes 40 seconds East 35.37 feet to a Virginia
Department of Highways concrete monument found; thence North 25 degrees 24
minutes 55 seconds East 64.89 feet to a 1/2 inch rebar set; thence South 71
degrees 08 minutes 22 seconds East 483.21 feet to a ½ inch rebar set; thence
South 07 degrees 44 minutes 41 seconds East 166.65 feet to a 1/2 inch rebar set;
thence South 30 degrees 40 minutes 32 seconds West 46.62 feet to a 1/2 inch
rebar set; thence South 75 degrees 40 minutes 32 seconds West 660.72 feet to a
mag nail set in concrete ditch; thence North 59 degrees 52 minutes 13 seconds
West 51.22 feet to a mag nail set in pavement; thence North 67 degrees 45
minutes 03 seconds East 93.40 feet to a mag nail set in pavement; North 11
degrees 56 minutes 57 seconds East 117.47 feet to a Virginia Department of
Highways concrete monument found, said monument having a broken top; thence
North 17 degrees 12 minutes 40 seconds East 8.91 feet to a ½ inch rebar set;
thence North 72 degrees 04 minutes 21 seconds West 177.67 feet to a 5/8 inch
rebar found in the easterly right of way of Old Forest Road; thence along said
line along a curve to the right having a central angle of 19 degrees 01 minutes
59 seconds, a length of 272.01 feet, a radius of 818.83, a chord of 270.76 and a
chord bearing of North 02 degrees 04 minutes 00 seconds East to a 1/2 inch rebar
set; thence along a curve to the right having a central angle of 5 degrees 16
minutes 31 seconds, a length of 75.39 feet, a radius of 818.83, a chord of 75.36
feet and a chord bearing of North 14 degrees 13 minutes 15 seconds East to the
point of beginning and containing approximately 6.371 acres, more or less.

 

 

 

The above property is now more particularly described by metes and bounds as
follows:

 

BEGINNING AT A 1/2 INCH REBAR SET, SAID REBAR BEING LOCATED AT THE INTERSECTION
OF THE EASTERLY RIGHT OF WAY LINE OF OLD FOREST ROAD AND THE SOUTHERLY RIGHT OF
WAY LINE OF WHITEHALL ROAD, THENCE ALONG THE SOUTHERLY RIGHT OF WAY LINE OF
WHITEHALL ROAD THE FOLLOWING COURSES, NORTH 61 DEGREES 45 MINUTES 36 SECONDS
EAST 22.16 FEET 1/2 INCH REBAR SET, NORTH 82 DEGREES 34 MINUTES 23 SECONDS EAST
21.33 FEET TO A 1/2 INCH REBAR SET, SOUTH 71 DEGREES 46 MINUTES 14 SECONDS EAST
147.22 FEET TO A 1/2 INCH REBAR FOUND; THENCE LEAVING THE SOUTHERLY RIGHT OF WAY
LINE OF WHITEHALL ROAD SOUTH 22 DEGREES 39 MINUTES 36 SECONDS WEST 100.47 FEET
TO A 1/2 INCH REBAR FOUND; THENCE SOUTH 71 DEGREES 52 MINUTES 35 SECONDS EAST
79.74 FEET TO A 1/2 INCH REBAR FOUND; THENCE NORTH 17 DEGREES 12 MINUTES 40
SECONDS EAST 35.37 FEET TO A VIRGINIA DEPARTMENT OF HIGHWAYS CONCRETE MONUMENT
FOUND; THENCE NORTH 25 DEGREES 24 MINUTES 55 SECONDS EAST 64.89 FEET TO A 1/2
INCH REBAR FOUND; THENCE SOUTH 71 DEGREES 08 MINUTES 22 SECONDS EAST 483.21 FEET
TO A 1/2 INCH REBAR FOUND; THENCE SOUTH 07 DEGREES 44 MINUTES 41 SECONDS EAST
166.65 FEET TO A 1/2 INCH REBAR FOUND; THENCE SOUTH 30 DEGREES 40 MINUTES 32
SECONDS WEST 46.62 FEET TO A 1/2 INCH REBAR FOUND ON THE NORTHERLY RIGHT OF WAY
LINE OF LAKESIDE DRIVE; THENCE ALONG SAID LINE SOUTH 75 DEGREES 40 MINUTES 32
SECONDS WEST 660.72 FEET TO A MAG NAIL FOUND IN CONCRETE DITCH; SAID POINT BEING
ON THE EASTERLY RIGHT OF WAY LINE OF OLD FOREST ROAD; THENCE ALONG SAID LINE
NORTH 59 DEGREES 52 MINUTES 13 SECONDS WEST 51.22 FEET TO A MAG NAIL FOUND IN
PAVEMENT; THENCE LEAVING SAID LINE AND ALONG A COMMON LINE WITH W. EARLE BETTS,
III THE FOLLOWING COURSES, NORTH 67 DEGREES 45 MINUTES 03 SECONDS EAST 93.40
FEET TO A MAG NAIL FOUND IN PAVEMENT, NORTH 11 DEGREES 56 MINUTES 57 SECONDS
EAST 117.47 FEET TO A MAG NAIL FOUND IN CONCRETE CURB, PASSING A MAG NAIL FOUND
IN CONCRETE CURB AT 70.80 FEET, NORTH 17 DEGREES 12 MINUTES 40 SECONDS EAST 8.91
FEET TO A 1/2 INCH REBAR FOUND, NORTH 72 DEGREES 04 MINUTES 21 SECONDS WEST
177.67 FEET TO A MAG NAIL FOUND IN CONCRETE WALK IN THE EASTERLY RIGHT OF WAY
LINE OF OLD FOREST ROAD; THENCE ALONG SAID LINE ALONG A CURVE TO THE RIGHT
HAVING A CENTRAL ANGLE OF 24 DEGREES 18 MINUTES 30 SECONDS, A LENGTH OF 347.40
FEET, A RADIUS OF 818.83, A CHORD OF 344.80 FEET AND A CHORD BEARING OF NORTH 04
DEGREES 42 MINUTES 16 SECONDS EAST TO THE POINT OF BEGINNING AND CONTAINING
APPROXIMATELY 6.371 ACRES, MORE OR LESS.

 

 

 

 

2

 

 

 

EXHIBIT “B”

 

 

1. Deed of Lease dated August 9, 2012 between Assignor and The Fresh Market,
Inc.     2. Lease dated September 21, 2012 between Assignor and Petco Animal
Supplies Stores, Inc.     3. Deed of Lease dated January 25, 2013 between
Assignor and MW of Lynchburg Lakeside LLC, d/b/a Mattress Warehouse.     4. Deed
of Lease dated December 27, 2012 between Assignor and Supercuts, Inc.; as
amended by First Amendment to Deed of Lease between the same parties, dated
February 26, 2013.     5. Deed of Lease dated November 26, 2012 between Assignor
and S. Buckner, Inc., d/b/a Jersey Mike’s Subs; as amended by First Amendment to
Deed of Lease between the same parties, dated February 12, 2013.     6. Deed of
Lease dated April 29, 2013 between Assignor and Member One Federal Credit Union.
    7. Lease Agreement dated October 15, 2012 between Assignor and Blue Ridge
Bread, Inc., d/b/a Panera Bread.     8. Deed of Lease dated May 29, 2013 between
Assignor and Zoe’s Virginia, LLC; as amended by First Amendment to Lease
Agreement between the same parties, dated August 5, 2013; as further amended by
Second Amendment to Lease Agreement between the same parties, dated December 12,
2013.     9. Deed of Lease Agreement dated October 16, 2013 between Assignor and
USCOC of Virginia RSA #3, Inc.     10. Deed of Lease dated June 6, 2013 between
Assignor and NVUS, LLC, d/b/a Massage Envy.     11. Deed of Lease dated March
25, 2013 between Assignor and Virginia PCS Alliance, L.C., d/b/a nTelos
Wireless.     12. Deed of ATM Lease Agreement dated as of March 18, 2013 between
Assignor and Central Virginia Federal Credit Union.     13. Deed of Sign
Location Lease between Assignor and The Lamar Companies, dated March 11, 2013.

 

